Citation Nr: 0802674	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  98-19 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The veteran served on active duty from July 1978 to October 
1978, August 1983 to February 1984, and July 1984 to April 
1988.  She also had service with the Army National Guard from 
July 1988 to December 1990, with periods of active duty for 
training during that time.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 RO rating decision that denied 
service connection for depression on the basis that new and 
material evidence had not been received to reopen the claim.

This case was the subject of Board remands dated in August 
2003 and February 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim on appeal was received in July 1997.  The 
June 2007 supplemental statement of the case considered the 
veteran's claim under the current standard for whether new 
and material evidence has been received, rather than the 
version of 38 C.F.R. § 3.156 that was in effect prior to 
August 29, 2001.  (See December 2007 Informal Hearing 
Presentation, page 1.)  The RO's action in this regard was 
not in compliance with the Board's February 2006 remand of 
this case, which requested that the case be readjudicated 
considering the version of 38 C.F.R. § 3.156 that was in 
effect prior to August 29, 2001.  (See February 2006 Board 
remand, at pages 6-7, including numbered action paragraphs 2 
and 3.)  A remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998). 

In an Informal hearing Presentation received in December 
2007, the veteran's representative contended that the VCAA 
notice sent to the veteran was inadequate.  (See Informal 
Hearing Presentation, page 2.)  With respect to VCAA notice 
requirements for new and material evidence claims, the Court 
of Appeals for Veterans Claims (Court) has held that the 
appellant must be informed of what type of evidence would be 
considered "new" and "material," as well as be provided with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App 1 
(2006).  The veteran should be provided updated notice that 
complies with recent developments in case law as to the 
requirements for proper VCAA notice.  See also, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
This notice should include the requirements for service 
connection for periods of active duty for training and 
inactive duty training, as well as for periods of regular 
active duty, since some of the events at issue in this appeal 
took place during a period of Reserve duties between July 
1988 and December 1990.

Finally, the Board notes that some of the correspondence sent 
to the veteran since the remand of this case to the RO in 
February 2006 has been returned as undeliverable.  This may 
be because the Appeals Management Center (AMC) has reverted 
to using an old and possibly outdated address for mailing of 
correspondence to the veteran.  A change of address is 
reflected in an AMC Report of Contact with the veteran's 
representative dated in March 2004.  The updated address is 
reflected in the Veterans Appeals Contact and Locator System 
(VACOLS).  Efforts on the part of the AMC to ensure that it 
sends correspondence to the veteran's correct address would 
be helpful.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the veteran's 
current address, including by contacting 
the veteran's service representative, if 
necessary.  All subsequent correspondence 
from VA to the appellant should be sent to 
the most recently established correct 
address of record.

2.  Issue a VCAA notice letter for the 
issue of whether new and material evidence 
has been received to reopen a claim of 
entitlement to service connection for major 
depression, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and any 
other applicable legal precedent.  The 
veteran must be apprised of what the 
evidence must show to support a claim for 
service connection, the division of 
responsibility between her and VA in 
obtaining such evidence, and specifically 
requested to send any pertinent evidence in 
her possession to VA.  

The veteran should be informed as to the 
requirements for a finding of service 
connection based on a period of active duty 
for training or a period of inactive duty 
training, as well as for a period of 
regular active duty.  See 38 C.F.R. 
§§ 3.6(a), 3.303.

Also, the veteran should be informed of 
what type of evidence would be considered 
"new" and "material," and what evidence 
would be necessary to substantiate the 
element or elements required to establish 
service connection for major depression 
that were found insufficient in the 
previous final denial of record.  Kent v. 
Nicholson, 20 Vet. App 1 (2006).

Additionally, the veteran should be 
provided an explanation as to the type of 
evidence that is needed to establish both a 
disability rating and an effective date, 
per Dingess. 

3.  Readjudicate the issue on appeal.  If 
the claim remains denied, a supplemental 
statement of the case citing and reflecting 
adjudication of the case pursuant to the 
version of 38 C.F.R. § 3.156 that was in 
effect prior to August 29, 2001, should be 
issued.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



